Order entered December 31, 2015




                                            In The
                                     QCourt of appeals
                          .1'iftb j!Bistritt of tltexas at j!BaUas
                                     No. 05-15-00950-CR

                               THOMAS J. ELLIS, Appellant

                                              v.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No.3
                                  Dallas County, Texas
                         Trial Court Cause No. MA13-70570-C

                                          ORDER

       We GRANT Nanette Hendrickson's December 28, 2015 motion to withdraw as

appointed counsel on appeal.      We DIRECT the Clerk of the Court to remove Nanette

Hendrickson and the Dallas County Public Defender's Office as appointed counsel for appellant.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We ORDER the trial court to transmit a supplemental clerk's record containing the order

appointing new counsel to this Court within FIFTEEN DAYS ofthe date of this order.

       We ABATE the appeal to allow the trial court to comply with this order.         We will

reinstate the appeal when we receive the order appointing new counsel.

                                                     Is/   LANA MYERS
                                                           JUSTICE            RECEIVED IN
                                                                            COURT OF APPEAlS, 5th DIST.
                                                                                 MAR Uti LUib
                                                                               LISA MATZ
                                                                            CLERK, 5th DtSTR!CT
                                                                                                                                                                                                                           -
 -,.
                                                                                                                                                   -       ~_~.If>' -~ -~


                                                                                                                                                       *~SE2-ft4926-B3-B6
                                                                                                                                                       "       , ,..
                                                                                                                                                                            -~·



                                                                                                                                                                            t-.
                                                                                                                                                                                   ~..,~01




                                                                                                                                                                                  ~)



                                                                                                                                                                                  .,,   '   ,,,
                                                                                                                                                                                                    ':;;.;:.,




                                                                                                                                                                                                    ,,   .   '   .,   .
                                                                                                                                                                                                                           ;;.




                                                                                  ~,~~i~r::d~:dp~~~)~!r~ ;;~iHq'~iqq1\dilHH!tHl'~H!i~i
                                                  ~i::v:~~~:~~~ 35:~~
                                                             2          1
                                          752 i